Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 1 of 15 Page ID #:1549




             DEFENSE EXHIBIT 302
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 2 of 15 Page ID #:1550

          Excerpt 1




     S/ADUNCAN:                   Yeah.

     ARAO:                        [U/1] a lot of people would walk past, so. [Clears throat]

     S/ADUNCAN:                   Um, so, the reason we wanted to talk you is, we just kind of wanted to get
                                  an idea of how you guys operate here. Um, get a little bit of background.
                                  Um, the, uh ... thing.    You know, we'll, we'll get into, like, more specific
                                  stuff that's to like why I was here earlier, all that too.    Um, but I can tell
                                  you, like, I don't, I don't have like-you're      not under arrest.   I don't
                                  have, like, an arrest warrant or anything like that.

     ARAO:                        All right.   Sweet.      [Chuckles]

     S/ADUNCAN:                   Um .. .

     ARAO:                        Okay.

     S/ADUNCAN:                   So, uh, yeah.    So, for, for background, how long, uh, have you been, uh,
                                  has Ronin existed?

     ARAO:                        Probably about two and a half years.

     S/ADUNCAN:                   Okay.

     ARAO:                        Uh, just about the li-'cause        we just renewed the license.   So, we're on
                                  our [U/I].   [Noises]

     S/ADUNCAN:                   How did you decide to get in that?




   Case#: 784065-17-0014                                Page 4 of57
   Recording: 170925_0021
   Transcribed by: N. Escamilla
   Reviewed by: A. Snyder
                                                                                                 USAO_032745
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 3 of 15 Page ID #:1551


     Excerpt 2



     S/ADUNCAN:                   Mhm.

     ARAO:                        And, uh, to get those you-I        mean, they, they run four, four to eight grand
                                  for some of them, so, you know?

     S/ADUNCAN :                  Okay.     Sounds good.      Uh, let's see.       I guess, one other question I have
                                  was about when Carlos would, uh, sometimes people would respond to, to
                                  his pictures on Instagram.

     ARAO:                        Uh-huh.

     S/ADUNCAN:                   And he'd coordinate, and he had-once             in a while he brought them here,
                                  um, to actually do the deal.         And [U/1]-[Voices overlap]

     ARAO :                       Right.    Well, [Stutters] yeah.       I would, actually talk to them.      Like, uh,
                                  I'd meet them.     And, and see what their-I,         generally, I, I want to get a
                                  feel for the person who owns, is getting a gun.

     S/ADUNCAN :                  Mhm.

     ARAO:                        'Cause you know, I'm, I'm working lawfully.              I'm not trying to get, hand
                                  over some to somebody that I don't really trust.           And that they, they
                                  don't have you know , idea or anything.           That's like-I,   I like to get a feel
                                  for who, I'm, I'm dealing with.         So I talk to them personally before-and
                                  then, um, I' 11show them the gun here.           And then it goes from there.      So.

     S/ADUNCAN:                   So, was there ever a time that you saw someone that it just didn't feel
                                  right?

     ARAO:                        Nah.     Um ... well, it-[Voices      overlap]

     S/ADUNCAN:                   Even that deal that went through , it didn't go through?




   Case#: 784065-17-0014                               Page 13 of 57
   Recording: 170925_ 0021
   Transcribed by: N. Escamilla
   Reviewed by: A. Snyder
                                                                                                     USAO 032754
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 4 of 15 Page ID #:1552




     ARAO:                         Yeah, we had, uh, we had two.         Uh, one was, uh-[Voices      overlap]

     S/ADUNCAN:                    That didn't go through?

     S/ADUNCAN:                    Not including this guy.

     ARAO:                         No, not that-but    two.       [Laughter] These were-but   one-they    were
                                   both fakes, 'cause one had a, I guess a DUI case pending. So, DOJ picked,
                                   kicked that through.        Uh, he went to court the following week, got that
                                   taken care of, and then came back and [U/1], and that went through. And
                                   another kid, uh, that wasn't even a thirty.     That was, like, that was for a
                                   lower.   Uh, his ID was expired.        And he had gotten-'cause      OMV got
                                   that, uh, reinstated.     And, other than that, I mean, those two, I think those
                                   were the only two that I got ever kicked back.

     S/AHART:                      Hm.

     ARAO:                         Through uh Cal-DOJ.

     S/AHART:                      All right.

     ARAO:                         Um, but nothing, uh, nothing through like ATF or anything like that.
                                   I've had one person call, I think, uh to Tree Center.      And I never heard
                                   after that, what happened with that.

     S/ADUNCAN :                   Was there ever a time that-[U/1] what a straw [PH] purchase is?
                                   Where, like, someone that's not heard of [U/1]-[Voices overlap]

     ARAO:                         Yeah, when someone's gonna buy something for someone.

     S/ADUNCAN:                    Did you ever see, like, two people come in together?

     ARAO:                         Uh, well the two that came-[Voices         overlap]


   Case#: 784065-17-0014                                   Page14of57
   Recording: 170925 _ 0021
   Transcribed by: N. Escamill a
   Reviewed by: A. Snyder
                                                                                                USAO_032755
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 5 of 15 Page ID #:1553             t'Xl-LflfT3




    S/ADUNCAN:                   Um, and then, uh-and,   you know, a lot of what we're describing is also
                                 the reason why we're here, too.   Because of-it's-there's     definitely
                                 some issues with the way you guys are operating.

    ARAO:                        Okay.




  Case #: 784065-17-0014                           Page 17 of57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder
                                                                                             USAO_032758
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 6 of 15 Page ID #:1554




     S/ADUNCAN:                   Um, so, basically, Carlos, he's, basically, what he's doing, he's dealing
                                  without a license.

     ARAO:                        Okay.

     S/ADUNCAN:                   And then, every time that he's-you      and him are, you know, working
                                  together.   He's sending you over, he's sending you guns over, sending
                                  customers over.       Things like that, you're, it's uh, you're aiding in a
                                  betting, when you're doing there.      So ...

     ARAO:                        Even ifl have the license and I'm selling or ... ?

     S/ADUNCAN:                   Yeah.

     ARAO:                        Is it-[Voices overlap]

     S/ADUNCAN:                   Because you're, you know, you're selling the gun for him.        And he-
                                  you know ...

     ARAO:                        Okay.

     S/ADUNCAN:                   And uh, so, that plus the fact that every time you-so you guys have a
                                  corporation here.

     ARAO:                        Right.

     S/ADUNCAN :                  So when you 're transferring it over to yourself and then doing a private
                                  party transfer, it's like you're doing a straw purchase every time.

     ARAO:                        Really?

     S/ADUNCAN:                   Yeah.     So because you're-[Voices      overlap]

     ARAO:                        That's-[Voices      overlap]


   Case#: 784065-17-0014                               Page 18 of57
   Recording: 170925_0021
   Transcribed by: N. Escamilla
   Reviewed by: A. Snyder
                                                                                               USAO_032759
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 7 of 15 Page ID #:1555




     S/A DUNCAN:                  You're filling, you're doing that forty-four seventy-three, you're saying
                                  that guns for you .

     ARAO:                        Right.

     S/ADUNCAN:                   You're transferring it to yourself and then you're turning around and
                                  you're selling it.

     S/AHART:                     Very short timeline.

     S/A DUNCAN:                  Yeah.

     ARAO:                        Right.      Well, even though we're ...

     S/ADUNCAN:                   Yeah.

     ARAO:                        Exempt from the roster, California roaster?

     S/ADUNCAN:                   Um, and that-[Voices       overlap]

     S/AHART:                     It has nothing to do with that. It has to do with just the, the firearms.   Just
                                  because of-it     doesn't matter roster [U/1], it doesn't matter.

     ARAO:                        Okay .

     S/A HART:                    For this.     We're just talking about for federal, purposes of federal law.
                                  The FFL, it-the      corporation has the FFL not you personally.    So once it
                                  gets transferred to you personally ...

     ARAO:                        Okay.

     S/A HART:                    Just like a, anyone else selling a firearm.    But when you're purchasing it,
                                  and then a week later you're selling it, that forty-four seventy-three that-
                                  when you're saying this is just for me ...


   Case#: 784065-17- 00 14                              Page 19 of 57
   Recording: 170925_ 0021
   Transcribed by: N. Escamilla
   Reviewed by: A. Snyder
                                                                                               USAO_032760
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 8 of 15 Page ID #:1556




     ARAO:                        Right.

     S/AHART:                     That's not, that's not exactly true when you're buying it for the purposes
                                  of just selling it, right after.           A short time after.

     ARAO :                       Okay.

     S/ADUNCAN:                   Right.

     S/AHART:                     So that's where, that's where the trouble is at.                 Do you understand?   Or
                                  do you want me to ...

     ARAO:                        Yeah.      Kind of.

     S/A HART:                    [U/1]?

     ARAO:                        Yeah.      Kinda-a-okay.

     S/AHART:                     It's kind of hard.      I, I-our general council is the one that-this,          this is
                                  well above us.        [U/1] law enforcement agencies all the way-[Voices
                                  overlap]

     ARAO:                        Yeah.      All right.

     S/AHART:                     Our, our division, our general council in DC ...

     ARAO:                        Okay.
                                                                         '

     S/AHART:                     Have gone through this.         And that's, that's the [U/1].

     ARAO:                        That's-okay.          So that's what the federal laws are saying?

     S/A HART:                    Yes.
                                                                                                       I




     ARAO:                        Okay.

   Case#: 784065-17-0014                                  Page 20 of57
   Recording: 170925_ 002 I
   Transcribed by: N. Escamilla
   Reviewed by: A. Snyder
                                                                                                           USAO_032761
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 9 of 15 Page ID #:1557




     S/A DUNCAN:                   And that's ... and the reason we're here, and I called you directly is 'cause
                                   we, we wanna handle this as low-key as we can.

     ARAO:                         Okay.

     S/ADUNCAN:                    You know?         We don't want to make this some sort of big ordeal.

     ARAO:                         Right.

     S/ADUNCAN:                    Um.      Um.      But there are, there are a lot of issues.   And uh, you know?
                                   Not only that, but there were a lot of issues with your paperwork too.
                                   We're, you know, a lot of, it looks like some multiple sales haven't been
                                   filled out.      Some, uh, you know, there's serial numbers that don't match
                                   up with ...

     ARAO:                         Uh-huh.

     S/A DUNCAN:                   Other guns.       So, and that could just be an honest mistake.     Um.   So,
                                   that's why we want to come here and just, just talk to you, and just get a
                                   feel for you and what you're ...

     ARAO:                         Oh.      Yeah.

     S/ADUNCAN:                    And that's why I was here.

     ARAO:                         [Coughs]

     S/ADUNCAN:                    Because I wanted to see ...

     ARAO:                         Oh, how we operate or ...

     S/ADUNCAN:                    Yeah.

     ARAO:                         How I operate and so forth.


   Case#: 784065-17-0014                                  Page 21 of57
   Recording: 170925_ 0021
   Transcribed by: N. Escam illa
   Reviewed by: A. Snyder
                                                                                                   USAO 032762
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 10 of 15 Page ID #:1558


   Excerpt 4



      S/A DUNCAN:                  And like I said, I'm not asking 'cause of you, I'm asking because I'm
                                   interested in ... [Noises] that.      Yeah.     [Voices overlap]

     ARAO:                         Yeah, ljust-[U/1].        Oh.      Yeah, I, ljust ... [Exhales] Yeah, I don't-
                                   [Sighs] I couldn't-I,     I don't even remember how they paid.           I know, I
                                   know it was, it was probably cash, but I don't...yeah, usually when
                                   something-if,      if that was the co-that's,      that's, I mean, that's a red flag
                                   right there.     But there was nothing that, that stood out to me, to where ...

     S/ADUNCAN:                    Yeah.

     ARAO:                         It was-yeah .

     S/ADUNCAN:                    And sometimes uh, you know, when it's actually-I guess, when the
                                   interaction's actually happening, you're like; "Oh, you know, it's not that
                                   big of a deal.     It's normal."      But them sometimes after the fact, you're
                                   like, "Oh shit.     Maybe that was."

     ARAO:                         Oh.      Yeah, that-[Voices overlap]

     SIA DUNCAN:                   And that's what, that's what I'm ...

     ARAO:                         Yeah.     And that, there was nothing.          Um .. .

     S/ADUNCAN:                    Wondering if that's what, you know, some sort of, something that you
                                   saw, uh .. .

     S/AHART:                      [U/I].

     S/ADUNCAN :                   Trying to see if we're missing any photos here. [Chuckles]

     S/AHART:                      I don't see anybody else.

     S/A DUNCAN:                   [Sighs]

   Case#: 784065-17-0014                                 Page 35 of 57
   Recording: 170925_ 002 I
   Tran'scribed by: N. Escamilla
   Reviewed by: A. Snyder
                                                                                                      USAO 032776
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 11 of 15 Page ID #:1559


     ~/A UUNCAN:

                                                                                      Uh, because if-and      I'm
                                  not like, this isn't-I'm    not like threating you or anything like that.    I'm
                                  just saying that if you don't, it's probably gonna go to the point where
                                  there's gonna be like a, a revocation process. o the, of your license.       And
                                  then-[Voices     overlap]

     ARAO:                        Besides the, they're gonna pull it anyways, and ... ?


     SIA DUNCAN:                  Well, it would, uh, that would be the, that would be the plan.       Let's put it
                                  that way.    Uh, and then, uh, because there are-not      only is the, there are
                                  a lot of issues with the paperwork ...


   Case#: 784065-17-0014                               Page 40 of57
   Recording: 170925 _ 0021
   Transcribed by: N. Escamilla
   Reviewed by: A. Snyder
                                                                                               USAO 032781
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 12 of 15 Page ID #:1560




     ARAO:                        Mhm.

     S/ADUNCAN:                   With the serial numbers off, and missing multiple sales.              But uh, there's
                                  also, there was criminal violations here.          So uh ...

     ARAO:                        Like, like what kind of criminal violations?

     S/AHART:                     Well, let me just-what        we talked about before.          About the, when you
                                  transferred them to yourself.

     ARAO:                        Oh.

     S/AHART:                     And then you sell, like, in the ...

     S/ADUNCAN:                   In the eyes of ...

     S/AHART:                     Federal law, that.. .

     S/ADUNCAN:                   Yeah.

     S/AHART                      Was where ...

     S/ADUNCAN:                   And the straw purchase.          And after I came in here, when I went back, I
                                  said, "You know what?           My, my opinion on this is that I don't think he
                                  thinks it's that big of a deal.        I don't think he even realizes ...

     ARAO:                        I didn't even know.        I, I thought it was-[Voices         overlap]

     S/ADUNCAN:                   And, and that's-[Voices         overlap]

     ARAO:                        'Cause I was, I guess I was so focused on the freakin' California part-
                                  [Voices overlap]

     S/ADUNCAN:                   And that's why I'm-yeah.



   Case#: 784065-17-0014                                  Page 41 of57
   Recording: 170925_ 0021
   Transcribed by: N. Escamilla
   Reviewed by: A. Snyder                                                                             USAO_032782
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 13 of 15 Page ID #:1561




      ARAO:          Where the roster didn't matter, and then I was just able to purchase them,
                     and do that shit.    Otherwise, I would've never done this shit.

      S/ADUNCAN:     No, yeah-[Voices overlap]

      ARAO:          And [U/1] didn't even know.

      S/ADUNCAN:     And that's why I went, and you know, I just, I told them that.       And, uh,
                     that I didn't, I didn't think you were, you know, uh like I said, didn't think
                     it was that big of a deal.   Or just didn't even know, so.

      ARAO:          Yeah.

      S/ADUNCAN:     And that's why we wanted to keep it like this.     Um, I can tell you
                     there's-it-there's     probably a bunch of-I'm    not-you    know, I don't
                     keep up to date with all the different CAL DOJ things but I'm sure there's
                     a bunch of CAL DOJ things too.       I, I know that there's some-it,    it looks
                     like, uh, there's probably some misdemeanors involved every time you do
                     the whole, these private party transfer things.

      ARAO:          Really?                                                         ..
  ~
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 14 of 15 Page ID #:1562
                                                                                            ~                (p



     S/AHART:                     No.     They won't [U/1] do it. They will-the proceedings will most
                                  definitely start.

     ARAO:                        Yeah.

     S/ADUNCAN:                   Yeah.

     S/AHART:                     Whether, what would happen, just like anything, you know ...

     S/ADUNCAN:                   You know how it is.       Yeah.

     S/AHART:                     [U/1]can't say that.

     ARAO:                        I mean-yeah.        Well, I mean, is this something where they're gonna go
                                  after me criminally or ... ?

     S/ADUNCAN:                   I mean, I can't-[Voices      overlap]

     ARAO:                        I mean, if it's not like-I     mean, I guess with no intent t~I   mean, I didn't
                                  know I was, you know?

     S/ADUNCAN:                   Yeah.


   Case #: 784065-17-0014                              Page 43 of57
   Recording: 170925_0021
   Transcribed by: N. Escamilla
   Reviewed by: A. Snyder
                                                                                                USAO_032784
Case 2:18-cr-00121-PSG Document 240-1 Filed 11/15/19 Page 15 of 15 Page ID #:1563




     S/ADUNCA~:       Well, I mean, we appreciate you sitting down and being cordial about all
                      this.    I know it's uh, not a pleasant thing to do, so.

     ARAO:            Yeah.     It's not.


     S/ADUNCAN:       Um ...


     ARAO:            But I mean, I didn't-Honestly,      I didn't think I was doing anything
                      wrong.

     S/AHART:         Yeah.

     S/ADUNCAN:       And, and uh you know, I, I-After       meeting with you here the one time, I, I
                      uh, you know, I-That's      why I said, I think we should just meet with you
                      personally, do it that way.
